USCA4 Appeal: 21-4396      Doc: 22         Filed: 05/06/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4396


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        WAYNE ANDERSON VANCE,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:10-cr-00196-3)


        Submitted: April 12, 2022                                             Decided: May 6, 2022


        Before AGEE and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        ON BRIEF: Richard W. Weston, WESTON | ROBERTSON, Hurricane, West Virginia,
        for Appellant. William S. Thompson, United States Attorney, Patrick J. Jeffrey, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
        West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4396      Doc: 22         Filed: 05/06/2022      Pg: 2 of 2




        PER CURIAM:

               Wayne Anderson Vance has noted an appeal from the district court’s judgment

        revoking his supervised release and sentencing him to 11 months in prison, arguing that

        the prison term is plainly unreasonable and greater than necessary to achieve the goals of

        sentencing. We dismiss the appeal.

               Vance’s term of supervised release commenced in April 2020. The probation

        officer later petitioned the district court to revoke Vance’s supervised release, alleging he

        had committed multiple violations of the terms of his supervision. Vance admitted to the

        violations alleged at the revocation hearing, and the district court revoked his supervised

        release and sentenced him to 11 months in prison. The district court did not impose an

        additional term of supervised release.

               During the pendency of this appeal, Vance was released from prison. Because

        Vance has served his revocation prison term and faces no subsequent term of supervised

        release, there is no longer a live controversy regarding the prison term. This appeal is

        therefore moot. United States v. Hardy, 545 F.3d 280, 282-85 (4th Cir. 2008); see United

        States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018).

               Accordingly, we dismiss the appeal as moot. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2